The opinion of the court was delivered by
Breaux, J.
The plaintiff is an insurance agent, and as such represents six foreign insurance companies.
*767He brought suit for the purpose of having the assessments made against these companies, and against himself personally, annulled.
The following are the assessments made, to-wit:
Money loaned on interest, all credits and all bills re- Money inposceivable for money session, on loaned or advanced deposit or in wiurgwus ayiu. niuiu.
William M. Bailey, or Western Assurance Oo.......................$5,000 $500
Maine Ins. Oo. of London....................................•............................ 12,500
State Investment Ins. Oo........................................................ 2,500 .........
Boston Marine Ins. Co........................................................... 1,000 1.500
Niagara Fire Ins. Oo............................................................... 1,500 '500
St. Paul’s Fire and Marine Ins. Co.......................................... 8,000 1,000
Wm. M. Bailey............................................................................ 1,000 .........
The point raised by the plaintiff, in so far as he is concerned personally, is that there was against him, individually, another and entirely distinct assessment on his movable property, and that he has paid the tax levied upon that assessment, in which was included his personal property, cash and open accounts.
It is manifest from the assessment that, as relates to the said plaintiff, he is sought to be held for taxes as agent, or individually only, in so far as it might be disclosed that he is personally interested in the business of these companies.
It is not shown that he has a taxable interest in the property of the companies he represents.
The points raised by the plaintiff companies are that, as they are non-residents, the said assessments, if they represent uncollected premiums due, would be assessment of debts due to them as such, only taxable at their domicil.
The other grounds of defence are: that the assessments are alternative and conditional, and not positive and absolute.
That the said assessments are attempts to levy a tax upon income.
That the said companies did not have in this State the moneys or effects thus asssessed to them, nor any part thereof.
The first and the last grounds will be considered and decided.
The record discloses that plaintiff is the agent of the companies assessed, and that as such he is authorized to represent them in judicial proceedings in this State, as required by Act of 1877.
He is empowered by them to solicit and place insurance for their account; and to collect and remit premiums to the home offices.
He sent to his principals every month, a statement of the .policies issued the month previous, and he remitted the amount due upon said policies in advance of collection; he is obliged to remit the pre-' *768miums to the companies whether collected or not. Timéis granted for his account.
The companies at no time had money loaned on interest, none in possession, on deposit or on hand and nene due for goods sold.
It is evident from the general movement of their business that they have “credits;” whether they had at the time the assessment was made, it is immaterial to determine.
The question for our consideration is as to the possibility of taxing credits.
The judgment of the District Oourt maintains plaintiff’s demand and orders the said assessment to be canceled.
The] rule, mobilia personam sequuntur: This court has held that “debts and other incorporeal rights, when treated as property for the purpos of taxation, can be assessed only at the domicil or place of residence of the creditor, without regard to the domicil of the debtor. The principle applies to corporations as well as to natural persons. Hence debts due to a foreign corporation by residents of this State can not be taxed in this State.” Barber vs. Oity, 41 An. 1015; Meyer vs. Pleasant, Id. 258.
These decisions settle this point.
But counsel for the city claims that these decisions merely apply the general rules to the title of movable property following the owner in the absence of the statute of the State fixing the situs otherwise; and that they do not apply ¡in this case because the statute No. 106 of 1890, under which the taxes claimed are levied, specially authorizes the taxation of “credits” held by non-residents and that rules of comity must yield to express law.
This is sound and conclusive in so far ; s relates to corporeal movables belonging to non-residents.
Such movables are subject to taxation.
An exception necessarily arises in so far as relates to certain incorporeal rights.
As to these the tax laws have no extra-territorial effect.
“ The power of taxation, however vast in its character and searching in its extent, is necessarily limited to subjects within the jurisdiction of the State. These subjects are persons, property and business. Whatever form taxation may assume, whether as duties, imports, excises or licenses, it must relate to one of these subjects. It is not-possible to conceive any other, though- as applied to them *769the taxation may be exercised in a great variety of ways.” 15 Wall. 300; 11 Allen, 268; 4 Woods, 206; 43 Maine, 497; 11 New York, 563.
“ Debts are not property. A non-resident creditor of a city can not be said to be, in virtue of the debt which it owes him, a holder of property within its limits.” Desty on Taxation, Vol. 1, p. 328-9; Murray vs. Charleston, 96 U. S. 432.
The statute relating to license for doing business in the State by foreign companies has been interpreted as legal.
The power is entirely within legislative control. The privilege was one subject to a license tax. State ex rel. Ins. Asso. vs. City, 43 An. 131.
But a tax imposed on “credits” of a non-resident is void, not being within legislative jurisdiction and power. London and Liverpool and Globe vs. Board of Assessors, 44 An.
Judgment affirmed at appellants’ costs.